The law is expressed that judgment may be entered up against them, as Mr. Falconer proposes. The objection that the defendant has no notice of this proceeding being intended is well answered *Page 66 
by saying that the act of the Assembly gives him notice; the nature of his undertaking, combined with the law, is a sufficient notice to him that he may be thus provided against whenever judgment shall be obtained against the principal. I am well satisfied in this opinion, and as MaCAY, J., is of the same opinion, I shall permit the judgment to be now entered as moved for.
(51)